Citation Nr: 0831325	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  07-00 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	VIRGINIA A. GIRARD-BRADY



ATTORNEY FOR THE BOARD

Jessica A. Gray, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1965 to January 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  The RO declined to reopen the veteran's 
claim seeking entitlement to service connection for PTSD, 
finding that the evidence submitted since the previous final 
denial in February 2002 was not new and material.  The 
veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  As is discussed 
more fully below, prior to any consideration of the veteran's 
claim on the merits the Board is first required to consider 
the issue of finality.  See 38 U.S.C.A. §§ 7104(b), 5108 
(West 2002); see also Barnett v. Brown, 8 Vet. App. 1 (1995).  
The issue on appeal has been recharacterized as shown above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND


Reasons for Remand: To provide the veteran with a proper 
notice letter, and to obtain the veteran's Social Security 
Administration (SSA) records.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).  When the issue is one of new and 
material evidence VA must notify a claimant of the evidence 
and information that is necessary to reopen the claim and VA 
must notify the claimant of the evidence and information that 
is necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  July and October 2005 
notice letters informed the veteran that new and material 
evidence must be submitted to reopen his claim.  They 
informed him that his claim was previously denied because new 
and material evidence had not been submitted.  This was an 
apparent reference to a February 2002 denial.  The letters 
did not inform him, however, of the reason for the June 1995 
denial, which was that PTSD was not found on the most recent 
examination and there was no confirmed stressor.  Id.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or an effective date.  As those questions are involved 
in the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that includes an explanation as to the type of evidence that 
is needed to establish a disability rating and an effective 
date.

Furthermore, the Board observes that the veteran is currently 
in receipt of monthly disability benefits from the SSA.  The 
veteran's receipt of social security disability income was 
documented in several VA medical records, and in a letter 
from the veteran dated January 21, 1997.  The veteran's 
representative, in a letter to VA received April 25, 2007, 
argues that the SSA records could potentially verify the 
veteran's PTSD diagnosis.  

It appears that a request for the veteran's SSA records was 
submitted to SSA in August 2006.  According to the December 
2006 SOC, however, the request was "halted" because the 
veteran's claims file contains no diagnosis of PTSD and no 
credible supporting evidence that the claimed in-service 
stressors occurred.  

The Board finds that SSA's decision to grant benefits, and 
the records upon which that decision was based, are 
potentially relevant to the claims at issue.  Under 38 
U.S.C.A. § 5107(a), VA's duty to assist specifically includes 
requesting information from other Federal departments or 
agencies.  Where there has been a determination that the 
veteran is entitled to SSA benefits, the records concerning 
that decision are often needed by the VA for evaluation of 
pending claims and must be obtained.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Therefore, the RO should 
obtain and associate SSA records with the veteran's claims 
file.

In order to give the appellant every consideration with 
respect to the present appeal and to ensure due process, it 
is the Board's opinion that further development of the case 
is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should send the veteran a 
notice letter in connection with his claim 
of entitlement to service connection for 
PTSD.  The letter should (1) inform him of 
the reason for the denial of his claim in 
June 1995, and the information and 
evidence that is necessary to reopen and 
substantiate the claim; (2) inform him 
about the information and evidence that VA 
will seek to provide; and, (3) inform him 
about the information and evidence he is 
expected to provide.  The letter should 
also include an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should obtain and associate 
with the claims file the records upon 
which the Social Security Administration 
(SSA) based its decision to award benefits 
to the veteran.  If the search for such 
records has negative results, the claims 
file must be properly documented as to the 
unavailability of these records.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action 
is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




